

Exhibit 10.1


CAVALRY BANCORP, INC. 1999 STOCK OPTION PLAN



1.  
Plan Purpose. The purpose of the Plan is to promote the long-term interests of
the Corporation and its stockholders by providing a means for attracting and
retaining directors, emeritus directors and employees of the Corporation and its
Affiliates.

2.  
Definitions. The following definitions are applicable to the Plan:



"Affiliate" -- means any "parent corporation" or "subsidiary corporation" of the
Corporation, as such terms are defined in Section 424(e) and (f), respectively,
of the Code.


"Award" -- means the grant by the Committee of an Incentive Stock Option, a
Non-Qualified Stock Option, a Right, or any combination thereof, as provided in
the Plan.


"Award Agreement" -- means the agreement evidencing the grant of an Award made
under the Plan.


"Board" -- means the board of directors of the Corporation.


"Cause" -- means Termination of Service by reason of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties or gross negligence.


"Code" -- means the Internal Revenue Code of 1986, as amended.


"Committee" -- means the Committee referred to in Section 3 hereof.


"Corporation" -- means Cavalry Bancorp, Inc., a Tennessee corporation, and any
successor thereto.


"Incentive Stock Option" -- means an option to purchase Shares granted by the
Committee which is intended to qualify as an incentive stock option under
Section 422(b) of the Code. Unless otherwise set forth in the Award Agreement,
any Option which does not qualify as an Incentive Stock Option for any reason
shall be deemed ab initio to be a Non-Qualified Stock Option.


"Market Value" -- means the average of the high and low quoted sales price on
the date in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) of a Share on the Composite
Tape for New York Stock Exchange-Listed Stocks, or, if on such date the Shares
are not quoted on the Composite Tape, on the New York Stock Exchange, or if the
Shares are not listed or admitted to trading on such Exchange, on the principal
United States securities exchange registered under the Securities Exchange Act
of 1934 (the "Exchange Act") on which the Shares are listed or admitted to
trading, or, if the Shares are not listed or admitted to trading on any such
exchange, the mean between the closing high bid and low asked quotations with
respect to a Share on such date on the Nasdaq Stock Market, or any similar
system then in use, or, if no such quotations are available, the fair market
value on such date of a Share as the Committee shall determine.

 
 

--------------------------------------------------------------------------------

 

"Non-Qualified Stock Option" -- means an option to purchase Shares granted by
the Committee which does not qualify, for any reason, as an Incentive Stock
Option.


"Option" -- means an Incentive Stock Option or a Non-Qualified Stock Option. A-1
_


"Participant" -- means any director, emeritus director or employee of the
Corporation or any Affiliate who is selected by the Committee to receive an
Award.


"Plan" -- means this Cavalry Bancorp, Inc. 1999 Stock Option Plan.


"Related" -- means (i) in the case of a Right, a Right which is granted in
connection with, and to the extent exercisable, in whole or in part, in lieu of,
an Option or another Right and (ii) in the case of an Option, an Option with
respect to which and to the extent a Right is exercisable, in whole or in part,
in lieu thereof.


"Right" -- means a stock appreciation right with respect to Shares granted by
the Committee pursuant to the Plan.


"Shares" -- means the shares of common stock of the Corporation.


"Termination of Service" -- means cessation of service, for any reason, whether
voluntary or involuntary, so that the affected individual is not either (i) an
employee of the Corporation or any Affiliate for purposes of an Incentive Stock
Option, or (ii) a director, emeritus director or employee of the Corporation or
any Affiliate for purposes of any other Award.



3.  
Administration. The Plan shall be administered by a Committee consisting of two
or more members of the Board, each of whom (i) shall be an "outside director,"
as defined under Section 162(m) of the Code and the Treasury regulations
thereunder, and (ii) shall be a "non-employee director," as defined under Rule
16(b) of the Securities Exchange Act of 1934 or any similar or successor
provision. The members of the Committee shall be appointed by the Board. Except
as limited by the express provisions of the Plan or by resolutions adopted by
the Board, the Committee shall have sole and complete authority and discretion
to (i) select Participants and grant Awards; (ii) determine the number of Shares
to be subject to types of Awards generally, as well as to individual Awards
granted under the Plan; (iii) determine the terms and conditions upon which
Awards shall be granted under the Plan; (iv) prescribe the form and terms of
Award Agreements; (v) establish from time to time regulations for the
administration of the Plan; and (vi) interpret the Plan and make all
determinations deemed necessary or advisable for the administration of the Plan.



A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be acts of the Committee.

 
 

--------------------------------------------------------------------------------

 




4.  
Shares Subject to Plan.




(a)  
Subject to adjustment by the operation of Section 6, the maximum number of
Shares with respect to which Awards may be made under the Plan is 753,825 plus
(i) the number of Shares repurchased by the Corporation in the open market or
otherwise with an aggregate price no greater than the cash proceeds received by
the Corporation from the exercise of Options granted under the Plan; plus (ii)
any Shares surrendered to the Corporation in payment of the exercise price of
Options granted under the Plan. The Shares with respect to which Awards may be
made under the Plan may be either authorized and unissued Shares or previously
issued Shares reacquired and held as treasury Shares. Shares which are subject
to Related Rights and Related Options shall be counted only once in determining
whether the maximum number of Shares with respect to which Awards may be granted
under the Plan has been exceeded. An Award shall not be considered to have been
made under the Plan with respect to any Option or Right which terminates, and
new Awards may be granted under the Plan with respect to the number of Shares as
to which such termination has occurred.




(b)  
During any calendar year, no Participant may be granted Awards under the Plan
with respect to more than 250,000 Shares, subject to adjustment as provided in
Section 6.




5.  
Awards.




(a)  
Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan and the requirements
of applicable law as the Committee shall determine, including the granting of
Options in tandem with other Awards under the Plan:




(i)  
Exercise Price. The exercise price per Share for an Option shall be determined
by the Committee; provided, however, that such exercise price shall not be less
than 100% of the Market Value of a Share on the date of grant of such Option.




(ii)  
Option Term. The term of each Option shall be fixed by the Committee, but shall
be no greater than 10 years in the case of an Incentive Stock Option or 15 years
in the case of a Non-Qualified Stock Option.




(iii)  
Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part and the method or methods
by which, and the form or forms (including, without limitation, cash, Shares,
other Awards or any combination thereof, having a fair market value on the
exercise date equal to the relevant exercise price) in which, payment of the
exercise price with respect thereto may be made or deemed to have been made.




(iv)  
Incentive Stock Options. Incentive Stock Options may be granted by the Committee
only to employees of the Corporation or its Affiliates.

(v)  
Termination of Service. Unless otherwise determined by the Committee and set
forth in the Award Agreement evidencing the grant of the Option, upon
Termination of Service of the Participant for any reason other than for Cause,
all Options then currently exercisable shall remain exercisable for the lesser
of (A) two years following such Termination of Service or (B) until the
expiration of the Option by its terms. Upon Termination of Service for Cause,
all Options not previously exercised shall immediately be forfeited.




(b)  
Rights. A Right shall, upon its exercise, entitle the Participant to whom such
Right was granted to receive a number of Shares or cash or combination thereof,
as the Committee in its discretion shall determine, the aggregate value of which
(i.e., the sum of the amount of cash and/or Market Value of such Shares on date
of exercise) shall equal (as nearly as possible, it being understood that the
Corporation shall not issue any fractional Shares) the amount by which the
Market Value per Share on the date of such exercise shall exceed the exercise
price of such Right, multiplied by the number of Shares with respect to which
such Right shall have been exercised. A Right may be Related to an Option or may
be granted independently of any Option as the Committee shall from time to time
in each case determine. In the case of a Related Option, such Related Option
shall cease to be exercisable to the extent of the Shares with respect to which
the Related Right was exercised. Upon the exercise or termination of a Related
Option, any Related Right shall terminate to the extent of the Shares with
respect to which the Related Option was exercised or terminated.




6.  
Adjustments Upon Changes in Capitalization. In the event of any change in the
outstanding Shares subsequent to the effective date of the Plan by reason of any
reorganization, recapitalization, stock split, stock dividend, capital
distribution, combination or exchange of shares, merger, consolidation or any
change in the corporate structure or Shares of the Corporation, the maximum
aggregate number and class of shares and exercise price of the Award, if any, as
to which Awards may be granted under the Plan and the number and class of shares
and exercise price of the Award, if any, with respect to which Awards have been
granted under the Plan shall be appropriately adjusted by the Committee, whose
determination shall be conclusive. Except as otherwise provided herein, any
Award which is adjusted as a result of this Section 6 shall be subject to the
same terms and conditions as the original Award.




7.  
Effect of Merger on Options or Rights. In the case of any merger, consolidation
or combination of the Corporation (other than a merger, consolidation or
combination in which the Corporation is the continuing corporation and which
does not result in the outstanding Shares being converted into or exchanged for
different securities, cash or other property, or any combination thereof), any
Participant to whom an Option or Right has been granted shall have the
additional right (subject to the provisions of the Plan and any limitation
applicable to such Option or Right), thereafter and during the term of each such
Option or Right, to receive upon exercise of any such Option or Right an amount
equal to the excess of the fair market value on the date of such exercise of the
securities, cash or other property, or combination thereof, receivable upon such
merger, consolidation or combination in respect of a Share over the exercise
price of such Right or Option, multiplied by the number of Shares with respect
to which such Option or Right shall have been exercised. Such amount may be
payable fully in cash, fully in one or more of the kind or kinds of property
payable in such merger, consolidation or combination, or partly in cash and
partly in one or more of such kind or kinds of property, all in the discretion
of the Committee.


 
 

--------------------------------------------------------------------------------

 






8.  
Effect of Change in Control. Each of the events specified in the following
clauses (i) through (iii) of this Section 8 shall be deemed a "change in
control": (i) any third person, including a "group" as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, shall become the beneficial
owner of shares of the Corporation with respect to which 25% or more of the
total number of votes for the election of the Board may be cast, (ii) as a
result of, or in connection with, any cash tender offer, merger or other
business combination, sale of assets or contested election, or combination of
the foregoing, the persons who were directors of the Corporation shall cease to
constitute a majority of the Board, or (iii) the stockholders of the Corporation
shall approve an agreement providing either for a transaction in which the
Corporation will cease to be an independent publicly-owned corporation or for a
sale or other disposition of all or substantially all the assets of the
Corporation. If a tender offer or exchange offer for Shares (other than such an
offer by the Corporation) is commenced, or if a change in control shall occur,
unless the Committee shall have otherwise provided in the Award Agreement, and
except as otherwise provided in an employment agreement or arrangement between
the Corporation or an Affiliate and the Participant, all Options and Rights
granted and not fully exercisable shall become exercisable in full upon the
happening of such event and shall remain so exercisable for a period of 60 days
following such date, after which each such Option and Right shall revert to
being exercisable in accordance with the other provisions of such Option or
Right; provided, however, that no Option or Right which has previously been
exercised or otherwise terminated shall become exercisable.




9.  
Assignments and Transfers. No Incentive Stock Option granted under the Plan
shall be transferable other than by will or the laws of descent and
distribution. Any other Award shall be transferable by will, the laws of descent
and distribution, a "domestic relations order," as defined in Section
414(p)(1)(B) of the Code, or a gift to any member of the Participant's immediate
family or to a trust for the benefit of one or more of such immediate family
members. During the lifetime of an Award recipient, an Award shall be
exercisable only by the Award recipient unless it has been transferred as
permitted hereby, in which case it shall be exercisable only by such transferee.
For the purpose of this Section 9, a Participant's "immediate family" shall mean
the Participant's spouse, children and grandchildren.




10.  
Employee Rights Under the Plan. No person shall have a right to be selected as a
Participant nor, having been so selected, to be selected again as a Participant,
and no employee or other person shall have any claim or right to be granted an
Award under the Plan or under any other incentive or similar plan of the
Corporation or any Affiliate. Neither the Plan nor any action taken thereunder
shall be construed as giving any employee any right to be retained in the employ
of the Corporation or any Affiliate.


 
 

--------------------------------------------------------------------------------

 




11.  
Delivery and Registration of Stock. The Corporation's obligation to deliver
Shares with respect to an Award shall, if the Committee so requests, be
conditioned upon the receipt of a representation as to the investment intention
of the Participant to whom such Shares are to be delivered, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933 or any other federal, state or local
securities legislation. It may be provided that any representation requirement
shall become inoperative upon a registration of the Shares or other action
eliminating the necessity of such representation under such Securities Act or
other securities legislation. The Corporation shall not be required to deliver
any Shares under the Plan prior to (i) the A-4 _ admission of such Shares to
listing on any stock exchange on which Shares may then be listed and (ii) the
completion of such registration or other qualification of such Shares under any
state or federal law, rule or regulation, as the Committee shall determine to be
necessary or advisable.




12.  
Withholding Tax. The Corporation shall have the right to deduct from all amounts
paid in cash with respect to the exercise of a Right under the Plan any taxes
required by law to be withheld with respect to such cash payments. Where a
Participant or other person is entitled to receive Shares pursuant to the
exercise of an Option or Right pursuant to the Plan, the Corporation shall have
the right to require the Participant or such other person to pay the Corporation
the amount of any taxes which the Corporation is required to withhold with
respect to such Shares, or, in lieu thereof, to retain, or sell without notice,
a number of such Shares sufficient to cover the amount required to be withheld.
All withholding decisions pursuant to this Section 12 shall be at the sole
discretion of the Committee or the Corporation.




13.  
Amendment or Termination.




(a)  
The Board may amend, alter, suspend, discontinue, or terminate the Plan without
the consent of shareholders or Participants, except that any such action will be
subject to the approval of the Corporation's shareholders if, when and to the
extent such shareholder approval is necessary or required for purposes of any
applicable federal or state law or regulation or the rules of any stock exchange
or automated quotation system on which the Shares may then be listed or quoted,
or if the Board, in its discretion, determines to seek such shareholder
approval.




(b)  
The Committee may waive any conditions of or rights of the Corporation or modify
or amend the terms of any outstanding Award. The Committee may not, however,
amend, alter, suspend, discontinue or terminate any outstanding Award without
the consent of the Participant or holder thereof, except as otherwise provided
herein.




14.  
Effective Date and Term of Plan. The Plan shall become effective upon the later
of its adoption by the Board or its approval by the shareholders of the
Corporation. It shall continue in effect for a term of ten years thereafter
unless sooner terminated under Section 13 hereof.

 
 